DETAILED ACTION
Claims 1-2, 4-9, and 11 were rejected in the Office Action mailed 06/12/2020. 
Applicant filed an amendment 09/10/2020, which was not entered on 10/05/2020. 
Applicant filed a request for continued examination and amended claims 1, 5-9, and 11, and cancelled claims 2 and 4 on 10/13/2020. 
Claims 1, 5-9, and 11 are pending. 
Claims 1, 5-9, and 11 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2017/0313858) (Tanaka) in view of Araki et al. (US 2012/0010351) (Araki).
Regarding claim 1
Tanaka teaches a polyolefin resin composition comprising cellulose nanofibers and a polypropylene resin, wherein the cellulose nanofibers having an average thickness of 36.5 nm (i.e., a width of 36.5 nm) (Tanaka, title; [0074-0075]). Given the polyolefin resin composition is capable of being injection molded (Tanaka, [0067]), it is clear the polypropylene resin is for injection molding. 
Tanaka further teaches the polyolefin resin composition comprises 90 wt. % polypropylene resin and 5 wt. % cellulose nanofibers (Tanaka, Table 1, see Ex. 2), therefore comprising 5.56 parts by mass cellulose nanofibers, with respect to 100 parts by mass of an entire resin component in the polyolefin resin composition (i.e., (5/90)*100 = 5.56 parts by mass).

Tanaka teaches the polyolefin resin is a polypropylene, such as E-105 GM (Tanaka, [0076]), however Tanaka does not state explicitly the E-105 GM is a propylene block copolymer.
However, Tanaka teaches a propylene block copolymer is a suitable polyolefin resin for the polyolefin resin composition (Tanka, [0049-0050]; [0053]), wherein the polyolefin resin imparts improved mechanical properties such as stiffness, impact resistance and the like to a molded product obtained by molding the composite resin composition (Tanaka, [0046]). 

With respect to the difference, Araki teaches a polypropylene-based resin composition having excellent impact resistance, tensile elongation at break and rigidity, a molded article thereof, and an automobile interior or exterior material using the same (Araki, abstract). 
Araki teaches the polypropylene-based resin composition comprises a propylene block copolymer (Araki, [0037-0039]), such as the propylene block copolymer J709QG by Prime Polymer Co. possessing a melt flow rate of 55 g/10 minutes (Araki, [0125]). 
Araki teaches the polypropylene-based resin composition can be molded using injection molding and the molded article containing the polypropylene-based resin composition is used for automobile exterior and interior members from the viewpoint of strongly requiring impact resistance, tensile elongation at break and rigidity (Araki, [0118-0119]). 
As Araki expressly teaches, from the viewpoint of high impact resistance and high rigidity a propylene block copolymer is preferable (Araki, [0038]). 
As Araki expressly teaches, the polymer of the polypropylene-based resin composition from the viewpoint of processability and rigidity possesses a melt flow rate from 30 g/10 minutes to 150 g/10 minutes (Araki, [0043]). 
Araki and Tanaka are analogous art as they are both drawn to molded products derived from the polyolefin resin composition for use in automobile parts (Tanaka, [0068]). 
In re Leshin, 227 F.2d 198 (CCPA 1960).

Given that the material and structure of the polyolefin resin composition of Tanaka in view of Araki is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the polyolefin resin composition of Tanaka would inherently have a coefficient of linear thermal expansion of 85 ppm/K or less at 25ºC, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Given that the material and structure of the polyolefin resin composition of Tanaka in view of Araki is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the polyolefin resin composition of Tanaka would inherently have a flexural modulus at 25ºC of 2.2 GPa or more, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Given that the material and structure of the polyolefin resin composition of Tanaka in view of Araki is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the polyolefin resin composition of Tanaka would inherently have an apparent shear viscosity at 190ºC, in which an apparent shear rate is 2430 mm/s, is less than 500 Pa*sec, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claim 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2017/0313858) (Tanaka) in view of Araki et al. (US 2012/0010351) (Araki), as applied in claim 1 above, and further in view of Oobayashi et al. (US 2006/0074174) (Oobayashi). 
Regarding claims 5-9
Tanaka further teaches the molded products formed by injection molding derived from the polyolefin resin composition is suitably used for automobile parts (Tanaka, [0068]; [0086]), however does not explicitly teach the specific automobile part. 
With respect to the difference, Oobayashi teaches a polyolefin resin composition (Oobayashi, title), comprising cellulose fiber (Oobayashi, [0096]), wherein applications of the molded article obtained by injection molding the polyolefin resin composition include automotive components, wherein known automotive components include door inner panels, door outer panels, and fenders (Oobayashi, [0164-0166]). 

In light of the disclosure of producing molded articles from polyolefin compositions for automotive components as provided by Oobayashi, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form an inner panel and outer panel of a back door for a vehicle or a fender for a vehicle using the injection molded article of Tanaka in view of Araki, in order to form a back door for a vehicle or a fender for a vehicle with predictable success, and thereby arrive at the claimed invention.

Claim 1, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toru (JP 2009167249) in view of Tanaka et al. (US 2017/0313858) (Tanaka) and Araki et al. (US 2012/0010351) (Araki), taken in view of evidence provided by Ehrenstein et al. (Thermal Analysis of Plastics – Theory and Practice) (Ehrenstein). 
Regarding claims 1 and 11
Toru teaches a cellulose fiber resin composition comprising a cellulose fiber (A), polyolefin (B) and polyolefin (C) (Toru, description; [009-0010]), wherein the polyolefin (B) and polyolefin (C) correspond to the polyolefin resin. 
Toru teaches polyolefin (B) preferably comprises a propylene homopolymer (i.e., polypropylene resin) (Toru, [0011]; [0041-0042]; [0046]; [0051]).
Toru further teaches polyolefin (C) is a copolymer of polypropylene (i.e., polypropylene resin) (Toru, [0120-0121]), wherein the copolymer is a random or block copolymer (Toru, [0044]). 
Given Toru teaches a molded article comprising the cellulose fiber resin composition is formed by injection molding (Toru, [0160]), it therefore would have been obvious to one of ordinary skill in the art to form an injection molded article using the cellulose fiber resin 
Toru teaches the cellulose fiber has an average fiber diameter of 4 to 400 nm (i.e., width) (Toru, [0017-0018]). 
	Toru further teaches the amount of component (A), the cellulose nanofiber, in the cellulose fiber resin composition is 5-75% by weight, wherein the remainder of the cellulose fiber resin composition is comprised by polyolefin (B) and polyolefin (C) (Toru, [0124-0125]). Therefore, the amount of cellulose nanofiber is 5.26-300 parts by mass, with respect to 100 parts by mass of an entire resin component in the cellulose fiber resin composition (i.e., (5/95)*100 = 5.26 parts by mass; (75/25)*100 = 300 parts by mass). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Toru further teaches the cellulose fiber resin composition has a low linear expansion coefficient of, preferably, 110 ppm/K or less and 10 ppm/K or more (Toru, [0127]). Toru teaches the linear expansion coefficient is determined from the measured value at 60ºC to 100ºC (Toru, [0168]). 
Given Toru teaches the coefficient of linear expansion was obtained from the measured values from 60ºC to 100ºC, it is clear the cellulose fiber resin composition of Toru would necessarily possess a coefficient of linear thermal expansion below 85 ppm/K at 25ºC as the coefficient of linear thermal expansion of the polyolefin, such as the ethylene resin and the propylene resin, decreases with decreased temperature from 60ºC or 100ºC to 25ºC as evidenced by Ehrenstein (pg.173, Fig. 4.1).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Toru does not explicitly teach the cellulose fibers are cellulose nanofibers (A) or the copolymer is a block copolymer (B). 
With respect to the difference, Tanaka (A) teaches a polyolefin resin composition comprising cellulose nanofibers and a polyolefin resin (Tanaka, abstract), for use in molded articles as automobile parts (Tanaka, [0068]). 
Tanaka teaches the cellulose nanofibers have an average thickness of 10-200 nm (Tanaka, [0026]; [0029-0030]). 
As Tanaka expressly teaches, by virtue of incorporation of cellulose nanofibers into a polyolefin resin, the resin composition is capable of yielding a molded product that is less susceptible to lowering of impact strength and that exhibits a high stiffness and yet has a low specific gravity, i.e. that has an increased specific stiffness, and that has decreased surface roughness and thus an excellent appearance (Tanaka, [0069]). 
Tanaka and Toru are analogous art as they are both drawn to polyolefin resin compositions for molded articles used in automobile material (Toru, [0161]). 
In light of the motivation of using cellulose nanofibers as provided by Tanaka, it therefore would have been obvious to one of ordinary skill in the art to use cellulose nanofibers as the cellulose fibers of Toru, in order to produce a molded product with less susceptibility to lowering impact strength, that exhibits increased high stiffness, and has an excellent appearance, and in order to form a cellulose fiber resin composition for a molded article with predictable success, as In re Leshin, 227 F.2d 198 (CCPA 1960).

With respect to the difference, Araki (B) teaches a polypropylene-based resin composition having excellent impact resistance, tensile elongation at break and rigidity, a molded article thereof, and an automobile interior or exterior material using the same (Araki, abstract). 
Araki teaches the polypropylene-based resin composition comprises a propylene block copolymer (Araki, [0037-0039]), such as the propylene block copolymer J709QG by Prime Polymer Co. possessing a melt flow rate of 55 g/10 minutes (Araki, [0125]). 
Araki teaches the polypropylene-based resin composition can be molded using injection molding and the molded article containing the polypropylene-based resin composition is used for automobile exterior and interior members from the viewpoint of strongly requiring impact resistance, tensile elongation at break and rigidity (Araki, [0118-0119]). 
As Araki expressly teaches, from the viewpoint of high impact resistance and high rigidity a propylene block copolymer is preferable (Araki, [0038]). 
As Araki expressly teaches, the polymer of the polypropylene-based resin composition from the viewpoint of processability and rigidity possesses a melt flow rate from 30 g/10 minutes to 150 g/10 minutes (Araki, [0043]). 
Araki and Toru in view of Tanaka are analogous art as they are both drawn to molded products derived from the polyolefin resin composition for use in automobile parts (Tanaka, [0068]). 
In light of the motivation of using a propylene block copolymer, such as J708QG, as provided by Araki, it therefore would have been obvious to one of ordinary skill in the art to use In re Leshin, 227 F.2d 198 (CCPA 1960).

Given that the material and structure of the polyolefin resin composition of Toru in view of Tanaka and Araki is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the polyolefin resin composition of Toru in view of Tanaka and Araki would inherently have a flexural modulus at 25ºC of 2.2 GPa or more, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Given that the material and structure of the polyolefin resin composition of Toru in view of Tanaka and Araki is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the polyolefin resin composition of Toru in view of Tanaka and Araki would inherently have an apparent shear viscosity at 190ºC, in which an apparent shear rate is 2430 mm/s, is less than 500 Pa*sec, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 5
Toru further teaches the cellulose fiber resin composition of the present invention is molded to form an outer panel of an automobile (Toru, [0002]; [0160-0161]
Given that Toru discloses the injection molded article comprising a cellulose fiber resin composition that overlaps the presently claimed injection molded article comprising a  polyolefin resin composition, including forming an outer panel of an automobile using the injection molded article, it therefore would be obvious to one of ordinary skill in the art, to form the outer panel of an automobile using the injection molded cellulose fiber resin composition, which is both disclosed by Toru and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Claim 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Toru (JP 2009167249) in view of Tanaka et al. (US 2017/0313858) (Tanaka) and Araki et al. (US 2012/0010351) (Araki), as applied in claim 1 above, and further in view of Oobayashi et al. (US 2006/0074174) (Oobayashi). 
Regarding claims 6-9
Toru teaches the cellulose fiber resin composition is molded to form automobile material, such as an automobile interior material, an outer panel, a bumper, etc. (Toru, [0002]; [0160-0161]), however does not explicitly teach forming a back door for a vehicle. 
With respect to the difference, Oobayashi teaches a polyolefin resin composition (Oobayashi, title), comprising cellulose fiber (Oobayashi, [0096]); wherein applications of the injection molded article comprising the polyolefin resin composition include automotive components, wherein known automotive components include door inner panels, door outer panels, and fenders (Oobayashi, [0164-0166]). 

In light of the disclosure of producing molded articles from polyolefin compositions for automotive components as provided by Oobayashi, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form an inner panel and outer panel of a back door for a vehicle or a fender for a vehicle using the injection molded article of Toru in view of Tanaka and Araki, in order to form a back door for a vehicle or a fender for a vehicle with predictable success, and thereby arrive at the claimed invention.

 Response to Arguments
Upon further search and consideration, new references have come to the attention of the Examiner. Therefore, the previous 35 U.S.C. 103 rejections are withdrawn. A new set of rejections has been set forth above. 
 
Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive. 

Applicants primarily argue:
“The polypropylene resin used in the Examples in Tanaka is E-105GM, which is manufactured by Prime Polymer Co., Ltd. (see paragraph No. [0076] of Tanaka). As shown in the following excerpt from Product Catalog 1, E-105GM has a MFR (melt mass-flow rate) of 0.5 g/10 min. Thus, MFR of E-105GM is small, and is not suitable for injection molding.
In general, when fillers such as cellulose fibers are added to a resin, the MFR of the resin further decreases. As a result, E-105GM, to which cellulose fibers are added, becomes even less suitable for injection molding.
On the other hand, polypropylene resin used in the Examples in the present specification is Prime Polypro J708UG, manufactured by Prime Polymer Co., Ltd. (see paragraph No. {0062} of the present specification). As shown in the following excerpt from Product Catalog 2, J708UG has a MFR of 45 g/10 min.

Applicant submits that the claimed invention has the feature of “an apparent shear viscosity at 190°C, in which an apparent shear rate is 2430 mm/s, is less than 500 Pa sec.” The MFR of E-105GM in Tanaka is much smaller than the MFR of J708UG which was used in the Examples of the present specification. Therefore, with the material described in Tanaka, it is estimated that the apparent shear viscosity at 190°C, in which an apparent shear rate is 2430 mm/s, far exceeds 500 Pa-sec. Thus, the invention described in Tanaka is not suitable for injection molding, and therefore is not related to or applicable to the injection molded article of the claimed invention.
Applicant further submits that with the present invention, the MFR of the polyolefin resin is preferably 10 to 150 g/10 min (see paragraph No. [0031] of the present specification). E-105GM used in Tanaka, which has an MFR outside this range, is not suitable for an injection molded article.”

Remarks, pg. 6
The Examiner respectfully traverses as follows:
	Firstly, the rejection over Tanaka in view of Araki, as set forth in the Office Action above, is not reliant on the polyolefin resin comprising E-105GM. 
Secondly, Tanaka teaches the polyolefin resin composition is suitable for injection molding (Tanaka, [0067]; [0083-0085]). 
Therefore, applicant’s arguments are not persuasive. 

Applicants further argue:
“The claimed invention is an injection molded article. On the other hand, the Torn discloses is a cellulose fiber resin composition. Thus, the claimed invention is different from the invention described in Torn. The instant invention is therefore not obvious over Torn, alone or in combination with the secondarily cited references. Withdrawal of the rejections is therefore respectfully requested.”

Remarks, pg. 9
The Examiner respectfully traverses as follows:

	
	
Applicants further argue:
“Finally, Applicant submits that as described above, the claimed invention is suitable for injection molding with a resin having a large MFR, such as with J708UG. The claimed invention shows unexpected improved results compared to the prior art, and as such is further nonobvious over the cited art.”

Remarks, pg. 9
The Examiner respectfully traverses as follows:
Overcoming a rejection based on unexpected results requires the combination of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the claims must be commensurate in scope, and (iii) the results must truly be unexpected. MPEP 716.02. Additionally, the burden rests with Applicant to establish the results are unexpected and significant. MPEP 716.02(b).
Applicant has not provided comparison with the closest prior art which is commensurate in scope with the claims. It is unclear what the nexus between independent claim 1 and the unexpected results is. The burden is on the application to establish that the results are in fact unexpected, unobvious, and of statistical and practical significance. 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789